Citation Nr: 0535224	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  02-20 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied and final claim of entitlement to 
service connection for bilateral sensorineural hearing loss, 
and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to 
reopen a previously denied and final claim of entitlement to 
service connection for tinnitus, and if so, whether service 
connection is warranted.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to September 
1969, and from September 1981 to September 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, among other things, did not reopen 
previously denied claims for service connection for tinnitus 
and hearing loss.  Appeal to the Board was perfected only on 
the issues of tinnitus and hearing loss.

In September 2004, the veteran testified at a videoconference 
hearing before Veterans Law Judge (VLJ) C. P. Russell, 
sitting in Washington, D.C.  The hearing transcript is of 
record.  In November 2004, the Board remanded the claim for 
further evidentiary development.  A claimant is entitled to 
have his case decided by the VLJ who presided over the Board 
hearing. VLJ Russell cannot decide the veteran's case as he 
has retired from the Board.  The veteran was notified in 
writing, in November 2005, of his right to a second hearing 
before another VLJ.  A November 2005 written report of 
contact from the veteran's representative memorializes the 
veteran's telephone communication to the representative 
confirming his receipt of the November 2005 letter and his 
intent to waive his right to a second hearing.  Thus, the 
Board finds no due process concern associated with the 
veteran's right to a hearing that would preclude appellate 
review.     


FINDINGS OF FACT

1.  In December 1969 and June 1991, the RO denied service 
connection for sensorineural hearing loss, and the veteran 
was notified of his appeal rights as to both denials.  He did 
not initiate appeal of the 1969 denial, but did file a timely 
notice of disagreement as to the 1991 denial.  He did not, 
however, perfect appeal to of the 1991 denial after the 
issuance of a Statement of the Case in January 1992.  

2.  In January 1992, the RO denied service connection for 
tinnitus.  The veteran was notified of his appeal rights, but 
did not initiate appeal of that decision.  

3.  The veteran took no further action as to previously 
denied hearing loss and tinnitus claims until February 2002, 
when he petitioned the RO to reopen both.  

4.  Evidence submitted since June 1991 and January 1992, with 
regard to service connection for hearing loss and tinnitus, 
respectively, is neither cumulative nor redundant; relates to 
an unestablished fact necessary to substantiate the claim; 
and raises a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The June 1991 and January 1992 rating decisions are 
final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2005).  

2.  New and material evidence has been received since June 
1991 and January 1992 as to service connection for hearing 
loss and tinnitus, respectively, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notice requirements.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received by VA on or after 
November 9, 2000, as well as any claim not decided as of that 
date.  They are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).

Without deciding whether VCAA requirements were in this case, 
it is the Board's conclusion that VCAA does not preclude the 
Board from now adjudicating the claim.  This is so because 
the Board's action is favorable to the extent the claim is 
reopened, which, at this point, poses no risk of prejudice to 
the veteran.  See generally Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  New and Material Evidence - Hearing Loss and Tinnitus

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is in 38 U.S.C.A. § 5108, which 
provides that, if new and material evidence is presented on a 
disallowed claim, then the Secretary shall reopen and 
reconsider the claim.

The Board must address the issue of new and material evidence 
because the submittal of such evidence is a prerequisite to 
the Board's jurisdiction to reach the underlying claim and to 
adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond an evaluation of whether 
evidence submitted in an effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted is a "legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See also Jackson v. Principi, 265 F.3d 1366, 1369 
(2001) (The Board has jurisdictional responsibility to 
consider whether it was proper to reopen a claim, regardless 
of whether the previous denial of the claim was appealed to 
the Board.).

Evidence to be reviewed for sufficiency to reopen a claim is 
evidence submitted since the most recent final denial of the 
claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Basically, an RO denial is final if there is no communication 
indicating disagreement with the denial within a year after 
the date of notice thereof.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2005).  As for 
Board denials, they are final as of the date of mailing as 
stamped on the face of the decision.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2005).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial is 
"new and material."  See 38 U.S.C.A. § 5108 (West 2002); 
Elkins v. West, 12 Vet. App. 209, 218-219 (1999) (en banc); 
Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 1998).  
New and material evidence is evidence not previously 
submitted to agency decision-makers; which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of previous evidence of 
record; and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  

As for the second step, if VA determines that the evidence is 
new and material, it may then proceed to evaluate the merits 
of the claim based on the entire record, after ensuring that 
the duty to assist has been fulfilled.  In order for evidence 
to be sufficient to reopen a previously denied and final 
claim, it must be both new and material.  If the evidence is 
not material, the inquiry ends and the claim cannot be 
reopened.  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Also, evidence received since the last final disallowance of 
the claim on any basis is presumed credible for purposes of 
reopening the claim, unless it is inherently false or untrue, 
or, if a statement or other assertion, it is beyond the 
competence of the person making the assertion.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995).


The RO denied the veteran's original hearing loss service 
connection claim (based upon the first service period) in 
December 1969, and notified the veteran of his appeal rights 
that date.  No appeal was initiated.  In June 1991, the RO 
again denied service connection for hearing loss; the veteran 
was notified of his right to appeal.  He filed a notice of 
disagreement in November 1991 to initiate appeal.  A 
Statement of the Case (SOC) was issued in January 1992.  
There is no evidence, such as return of undeliverable mail, 
to suggest the veteran did not receive the SOC; nor does the 
veteran contend he did not receive an SOC.  The record after 
January 1992 does not reflect any evidence of VA Form 9 or 
communication from the veteran or an accredited service 
representative that could be construed as a Form 9-equivalent 
as to the June 1991 denial.  

As for tinnitus, the veteran filed his original, informal 
service connection claim in the November 1991 notice of 
disagreement as to the June 1991 rating decision denying 
service connection for hearing loss.  In January 1992, the RO 
denied the claim.  Notice of appeal rights also was given 
then.  The record thereafter presents no evidence of 
communication from the veteran or his representative that 
could be construed as a notice of disagreement on the 
tinnitus claim.  

Thereafter, the veteran took no further action on either the 
hearing loss or tinnitus claim until February 2002, when he 
petitioned the RO to reopen both.  After the RO's September 
2002 denial of the claim on the grounds that no new and 
material evidence was submitted, the veteran filed a timely 
substantive appeal.  

Based upon the above, the June 1991 and January 1992 rating 
decisions are the last final denials as to hearing loss and 
tinnitus.  New and material evidence must be presented before 
either claim can be reopened. 

New evidence of record concerning hearing loss and tinnitus 
includes an October 2002 report of a private audiologist 
(from Audiology Associates of Georgia) who stated that the 
veteran's sharply sloping severe to profound sensorineural 
hearing loss, worse in the left ear, is "consistent with his 
repeated, unprotected exposure to gunfire while serving in 
the military."  This evidence is material as no evidence as 
to possible etiological relationship between service and 
hearing loss, other than the veteran's lay allegation as to 
such link, was of record in June 1991.  In essence, the 
governing "new and material evidence" standard in 38 C.F.R. 
§ 3.156(a) (2005) requires that the new evidence present a 
reasonable possibility of substantiating the hearing loss 
claim, which, in the Board's opinion, has been met here based 
on the private audiologist's report.  

While the audiologist's report does not explicitly discuss 
tinnitus, tinnitus and sensorineural hearing are closely 
related disabilities in terms of diminished hearing acuity 
both produce, notwithstanding VA's recognition of these 
disabilities as distinct and separate for the purposes of 
compensation benefits.  As such, the Board finds it 
reasonable to construe the audiologist's report as new and 
material evidence pertaining to the tinnitus claim as well.   

While the Board finds the private audiologist's opinion 
sufficient for the purposes of reopening the claim based on 
38 C.F.R. § 3.156(a) (2005), it finds that additional 
evidentiary development is warranted before the reopened 
claim can be adjudicated on its merits.  First of all, the 
key basis for last prior denial of the hearing loss claim was 
lack of evidence of aggravation of diminished hearing acuity, 
noted before 
re-enlistment, in 1980 and 1981, during the second period of 
service in the National Guard.  (Apparently, no audiology 
examination results were obtained at the time of separation 
from the first service period.)  See June 1991 rating 
decision.  The private audiologist's opinion noted earlier 
appears to have summarily and conclusorily linked service to 
history of noise exposure as provided by the veteran, which, 
while sufficient for the purposes of 38 C.F.R. § 3.156(a), is 
not sufficient to decide the reopened claim at this time.  It 
does not squarely address the issue of aggravation.  Nor does 
it, or other evidence of record -- including that associated 
with the claims file after the Board's November 2004 remand 
order, which included additional evidentiary development -- 
address this issue.

Further, it is noted that the prior denials focused upon 
diminished hearing acuity noted shortly before re-enlistment 
in 1981 and the RO's conclusion that aggravation during the 
second period of service is not shown.  Nonetheless, the 
veteran consistently has maintained that he had noise 
exposure in service while repairing firearms without ear 
protection during the first period of service.  As no 
audiology results appear to have been obtained upon 
separation in 1969, the question of whether "injury" in the 
form of noise exposure between 1966 and 1969 could have had 
bearing on decreased hearing acuity noted upon re-enlistment, 
even if some dozen years later, remains open.  The Board is 
of the opinion that any readjudication of the reopened claim 
should squarely address whether a favorable decision is 
warranted based on history of reported noise exposure between 
1966 and 1969.

Furthermore, additional evidence associated with the claims 
folder after the Board's remand order indicates possible 
intercurrent causes of, or factors contributing to, current 
hearing impairment.  In particular, the veteran recently 
reported he had engaged in hunting and worked near industrial 
machinery.   See VA audiology consultation records.  This is 
relevant evidence that should be considered in greater detail 
on remand in terms of any role they might have played to 
result in present hearing impairment, and the extent of any 
such role.  

Based on the foregoing, the Board finds evidence sufficient 
to reopen the hearing loss and tinnitus claims have been 
added to the record.  The claim, as to both issues, is thus 
reopened, and is granted only to this extent.  

It also finds that further evidentiary development, in the 
form of a VA compensation and pension medical (C&P) 
examination is warranted.  Such examination should take place 
after any missing records pertinent to the claim are obtained 
and associated with the claims folder.  The specific bases 
for remand are set forth in the REMAND portion of this 
decision.


ORDER

New and material evidence having been added to the record 
since the last final denial of the claim as to hearing loss 
and tinnitus, the claim is reopened and granted only to this 
extent.


REMAND

As much as the Board regrets further delay in the 
adjudication of this claim, the Board finds that additional 
evidentiary development, via another remand, is warranted.  
Such development would help ensure that the veteran's due 
process rights, including those associated with VCAA, are 
met.  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2005).  

The reopened claim of entitlement to service connection for 
hearing loss and tinnitus is remanded to the RO, via the AMC, 
for the following actions, after which a de novo review 
should be conducted:  

1.  Ask the veteran whether he was 
treated or tested for hearing loss or 
tinnitus at any private facility other 
than Audiology Associates of Georgia.  If 
so, ensure that records from any such 
facility are associated with the claims 
folder.  Also ask him whether there are 
any additional, more contemporaneous 
records from Audiology Associates of 
Georgia not currently of record.  If so, 
ensure that such additional records are 
associated with the claims folder.  

2.  As the record reflects recent 
treatment for hearing impairment at the 
VA medical center in Decatur, Georgia, 
ensure that any missing and more current 
clinical records from this facility are 
associated with the claims file.     

3.  After completing the above, schedule 
the veteran for VA C&P examination.  The 
examination should include a 
determination of whether the veteran has 
a bilateral sensorineural hearing loss 
"disability" consistent with 38 C.F.R. 
§ 3.385 (2005) (to include pure tone 
threshold measurements and Maryland CNC 
test results).  Then, the examiner, who 
should be a medical doctor, is to 
(a) diagnose the veteran as to his 
claimed hearing loss and tinnitus; (b) 
opine, for each diagnosis, whether it is 
at least as likely as not (by a 
probability of 50 percent), or less 
likely as not (by a probability less than 
50 percent), or more likely than not (by 
a probability higher than 50 percent) 
attributable to active service to include 
reported noise exposure in service, 
particularly while working as a firearms 
repairman between 1966 and 1969; (c) 
state whether any hearing loss and/or 
tinnitus found is of the type that is 
noise-induced and the approximate date of 
onset as to each; (d) opine whether the 
veteran entered service with hearing loss 
in September 1981, and if so, whether his 
hearing loss became aggravated or 
worsened beyond a normal or natural 
progress thereof during the second period 
of service, as of separation in September 
1990; and (e) opine whether hearing loss 
noted upon re-enlistment in 1981 is at 
least as likely as not due to noise 
exposure during the first period of 
service.   

The examiner also is requested to review 
the veteran's medical history as 
documented in the claims folder, and in 
particular the veteran's service medical 
records, before issuing his report.  
Also, the examiner should discuss the 
nature and extent of any role played by 
possible intercurrent factors, such as 
recreational hunting or occupational 
noise exposure, particularly between 
discharge from the first period of 
service in September 1969 and re-
enlistment in September 1981, in 
producing hearing loss and/or tinnitus.  
The examination report should discuss 
such history as relevant to any inquiry 
posed above and any conclusion reached 
should be adequately supported by 
rationale and bases therefor.  If any 
opinion requested cannot be provided, the 
examiner should explain why the question 
cannot be answered.      

Associate with the claims file the 
examiner's written report. 

4.  Thereafter, review the entire file 
and readjudicate the claim.  If the claim 
is unfavorable as to either issue, then 
issue an updated Supplemental Statement 
of the Case (SSOC) taking into 
consideration all evidence and 
information of record after the issuance 
of the July 2005 SSOC, and give the 
veteran and his accredited service 
representative an appropriate amount of 
time to respond to it.  Thereafter, the 
claim should be directed to the Board, if 
in order.    

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. 


No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


